Kellogg, J.:
The question presented is whether the appellant’s railroad-crossing of canal lands is a special franchise. In other .words, whether canal lands are to be deemed “ public places ” within the fair meaning of subdivision 3 of section 2 of the Tax Law.
The question was considered in People ex rel. N. Y. C. & H. R. R. R. Co. v. Woodbury (140 App. Div. 850; 208 N. Y. 421) and People ex rel. N. Y. C. & H. R. R. R. Co. v. Wood-bury (140 App. Div. 945; 208 N. Y. 425). In those cases it was considered that the crossing of relator’s railroad over such lands was a special franchise.
The order is, therefore, affirmed, with costs.
Order unanimously affirmed, with costs.